Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1 does not define all the symbols used in the equation, and claims 2-6 depend from claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 17-20 do not fall within at least one of the four categories of patent eligible subject matter because claim 17-20 are drawn to a “computer readable program", which is a computer program per se, therefore, fail(s) to fall within a statutory category of invention.

Claims 17-20 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 



Under Step 1, Claims 17-20 are non-statutory because directed to the computer readable program.  The following analysis will be conducted anyway, in expectation that the claims will be amended to be directed to a statutory category of invention at Step 1.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
“17. A computer readable program comprising computer readable instructions that when executed by a processor, the cause the processor to perform the operations of:
    determining a matrix permeability of the subsurface formation, Am, using the formula (after the Pu(t) and Pd(t) merge into one curve P1(t)):


    PNG
    media_image1.png
    46
    333
    media_image1.png
    Greyscale

Where P1(t) is the pressure in the upstream, downstream and fracture, t1 is the time when both Pu(t) and Pd(t) merge into one curve P1(t), that is Pu(t) = Pd(t) = P1(t) when
t > t1, 

    PNG
    media_image2.png
    21
    19
    media_image2.png
    Greyscale
 is the  pressure  of    
    PNG
    media_image3.png
    25
    77
    media_image3.png
    Greyscale

is a constant, m, is the porosity of the matrix which can be approximated by the total porosity , L is the length of the plug sample, and  is the first solution of tan() =  where  =Vm/Ve  a is the ratio of the pore volume of the rock matrix, Vm over the volume of all the connected reservoirs plus the fracture volumes, Ve.”
The steps of indicated as abstract idea is considered to be equivalent of a mathematical concepts-mathematical formulas or equations, mathematical calculations.

Under step 2A prong 2, the claims do not contain significant additional elements.  
There is no particular device into which an abstract idea is integrated to form a practical application.  The Claim 1 comprises the “processor” and “computer readable program comprising computer readable instructions”, just as general parts of the computer and software running on the computer. The computer is the general computer, which does not make the claim significantly more than the abstract idea.  
The dependent claims 18-20 merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations as recited.  Therefore claims 18-20 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Cronin “Core-scale heterogeneity and dual-permeability pore structure in the Barnett Shale”.

 Regarding claim 1, Cronin discloses a method for determining matrix permeability of a subsurface formation, comprising:

    determining a matrix permeability of the subsurface formation, km, (determining k2 using equation 2.13 on page 38), using the recited formula (where formula 2.12 on page 37 has the same form, with PL(t) being P1(t), Peqb being P∞, Pconv being P1(t1), h being L, k2 being km, 2 being m, and the remaining factors can be assigned values to obtain the constants given in formula 2.12).

Regarding claim 2, Cronin discloses determining the fracture permeability using the formula Pu(t) – Pd(t) = f( L,A, Vbulk,c,Vs,Vd,k,t)  (see the discussion of the Early-Time Model, pages 31-35, and Fig. 2.8, for instance).
            
Regarding claim 3, Cronin discloses wherein a first boundary condition comprises the equation recited (see pages 51-54, for instance).

Regarding claim 4, Cronin discloses wherein a second boundary condition comprises the equation recited (see pages 51-54, for instance).

 Cronin discloses the subsurface formation comprises at least one of shale, limestone, siltstone, and sandstone (shale, see Title and page 19, for instance).

Regarding claim 6, Cronin discloses the fluid comprises one or more gases including one or more of methane, argon, nitrogen, carbon dioxide, helium, ethane, and propane (for instance, Fig. 2.4 identifies the gas as argon).

Regarding claim 7, Cronin discloses the formation sample is fluidly connected to the supply of fluid via opposite ends of the sample (see Fig. 2.7).

Claims 8-13 and 15 are rejected as analogous to claims 1-7.  
Claims 17-20 are rejected as analogous to claims 1-4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Cronin “Core-scale heterogeneity and dual-permeability pore structure in the Barnett Shale”.
Cronin does not necessarily disclose a vacuum pump configured to evacuate the formation sample of gas. 
However, the examiner takes official notice that vacuum pumps were known in the art, and it would have been obvious to have one in the system of Cronin in order to obtain the desired pressures during the processing of the samples and the measurements.

Regarding claim 16, Cronin does not necessarily disclose the core holder being configured to apply to the formation sample a pressure of up to about 10,000 psi or up to about 20,000 psi.  However, the examiner takes official notice that it was known to have core holders which could apply pressures in these ranges, and it would have been obvious to do so, motivated by the desire to be able to safely and efficiently apply appropriate pressures to the samples during the processing of the samples and the disclosed measurements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857